Exhibit 10.2

[Form of CIC Addendum for grants to executive officers

under 2017 Stock Incentive Plan]

CIC ADDENDUM

TO

STOCK OPTION AGREEMENT

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between Veritone, Inc. (the “Corporation”) and [PARTICIPANT NAME]
(“Participant”) evidencing the stock option granted on [GRANT DATE] to
Participant under the Corporation’s 2017 Stock Incentive Plan, and such
provisions shall be effective immediately. All capitalized terms in this
Addendum, to the extent not otherwise defined herein, shall have the meanings
assigned to such terms in the Option Agreement.

CHANGE IN CONTROL

1. Paragraph 6 of the Option Agreement shall be replaced in its entirety with
the following:

“6. Change in Control.

(a) Should a Change in Control occur during Participant’s period of Service,
then the Option Shares at the time subject to this option, as determined by the
Plan Administrator in its sole discretion, may be (i) assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction or (ii) replaced with
a cash retention program of the successor corporation which preserves the spread
existing on the unvested Option Shares at the time of the Change in Control (the
excess of the Fair Market Value of those Option Shares over the Exercise Price
payable for such shares) and provides for subsequent payout of that spread in
accordance with the Exercise Schedule applicable to those unvested Option Shares
as set forth in the Grant Notice and adjusted (to the extent applicable) in
accordance with Paragraph 6(c) below. Notwithstanding the foregoing, no such
cash retention program shall be established for this option (or any other option
granted to Participant under the Plan) to the extent such program would
otherwise be deemed to constitute a deferred compensation arrangement subject to
the requirements of Code Section 409A and the Treasury Regulations thereunder.
Any escrow, holdback, earn-out or similar provisions in the agreement effecting
the Change in Control may apply to a cash retention program described in clause
(ii) above to the same extent and in the same manner as such provisions apply to
a holder of a share of Common Stock, as determined by the Plan Administrator.

(b) In the event the option is assumed, replaced or otherwise continued in
effect following the Change in Control transaction, then this option shall,
immediately prior to the effective date of the Change in Control, become vested
and exercisable for an additional number of the Option Shares equal to the
lesser of (a) twenty-five percent (25%) of the number of Option Shares initially
subject to this option and (b) the number of Option Shares that are not then
vested and exercisable pursuant to the Exercise Schedule specified in the Grant
Notice. The



--------------------------------------------------------------------------------

balance of the assumed Option Shares that remain unvested and unexercisable
immediately following the consummation of the Change in Control shall continue
to vest and become exercisable either (i) in accordance with the terms of the
Exercise Schedule applicable to those unvested Option Shares as set forth in the
Grant Notice or (ii) in a series of twelve (12) successive equal monthly
installments upon Participant’s completion of each additional month of Service
over the twelve (12)-month period measured from the effective date of the Change
in Control, whichever results in the vesting of such Option Shares occurring on
the earliest possible date. In the event that Participant’s employment is
terminated by the Corporation without Cause (as defined below) following a
Change in Control, the balance of the remaining unvested options shall
immediately vest in full. For the purposes of this option, “Cause” shall mean
(i) a breach by Participant of a material provision of Participant’s Offer
Letter with the Corporation or of Participant’s proprietary information and
invention assignment with the Corporation, (ii) failure or refusal by
Participant to comply in any material respect with the lawful policies,
standards or regulations of the Corporation, (iii) gross negligence or willful
misconduct by Participant in the performance of Participant’s duties or
responsibilities to the Corporation that causes material harm to the
Corporation, its business or reputation, or (iv) Participant’s conviction,
guilty plea or plea of nolo contendere for any crime involving financial
impropriety or moral turpitude or in any felony criminal proceeding, in each
case that is materially detrimental to the reputation, character or standing of
the Corporation; provided that, with respect to the actions, events or
conditions described in the foregoing clauses (i) and (ii) above, any
termination by the Corporation shall be presumed to be other than for Cause
unless (A) the Corporation provides written notice to Participant of the
applicable action, event or condition allegedly constituting Cause, and
(B) Participant fails to cure, rescind or otherwise remedy the applicable
action, event or condition described in such written notice within ten (10) days
after delivery of such written notice, provided that such action, event or
condition is capable of being cured, rescinded or remedied.

(c) If this option is not assumed, continued or replaced in accordance with
Section 6(a), then the unvested portion of this option shall, immediately prior
to the effective date of the Change in Control, become fully vested and
exercisable. If this option, as so accelerated, remains outstanding at the time
of a Change in Control, Participant shall be entitled to receive, upon
consummation of the Change in Control, a cash payment in an amount equal to the
spread existing on the Option Shares that are vested and exercisable at the time
of the Change in Control (the excess of the Fair Market Value of those shares
over the aggregate exercise price payable for such shares), if any. The option
shall be subject to cancellation and termination in its entirety, without cash
payment or other consideration due the award holder, if the Fair Market Value
per share of Common Stock on the date of such Change in Control is less than the
per share exercise price in effect for such option. Any escrow, holdback,
earn-out or similar provisions in the agreement effecting the Change in Control
shall apply to any such cash payment to the same extent and in the same manner
as such provisions apply to a holder of a share of Common Stock.

(d) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.

 

2



--------------------------------------------------------------------------------

(e) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Participant in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent that the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the Plan Administrator may, in its sole discretion, provide in the
document evidencing the Change in Control that the successor corporation (or
parent thereof) shall, in connection with the assumption or continuation of this
option, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control.

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.”

2. Except as set forth above, the remaining terms of the Option Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Addendum as of the Effective
Date specified below.

 

VERITONE, INC. By:                                          
                                    Name:
                                                                           
Title:                                          
                                  PARTICIPANT

 

[PARTICIPANT NAME]

EFFECTIVE DATE: [DATE]

 

3